Citation Nr: 0917738	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1960 to January 1964. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in December 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  

REMAND

In statements, after the Veteran was last examined by VA in 
November 2004, the Veteran has stated that his feet are worse 
due to pain, affecting his daily activities. 

As the record suggests a material change in the disability, a 
reexamination is required.  38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following actions:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473, and 
Vazquez- Flores v. Peake, 22 Vet. App. 
37, 43 (2008).

2. Afford the Veteran a VA examination 
to determine the current level of 
impairment due to bilateral pes planus.  
The claims folder should be made 
available to the examiner for review. 



The examiner is asked to describe the 
following: 

a). Objective evidence of marked 
deformity, such as pronation or 
abduction, extreme tenderness on 
the plantar surfaces, marked 
inward displacement and severe 
spasm of the Achilles tendon on 
manipulation, which is not 
improved with orthopedic shoes or 
appliances, pain on manipulation 
and use accentuated, indication of 
swelling on use, characteristic 
callosities. 

b). The effects of the disability 
on the Veteran's occupational 
functioning and daily activities. 

3. After the above development is 
completed, adjudicate the claim for 
increase.  If the determination remains 
adverse to the Veteran, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




